—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered February 20, 1992, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 and 3 to 6 years, respectively, unanimously affirmed.
Appellate review of defendant’s claim that a portion of the Sandoval hearing was conducted in his absence is not possible in light of defendant’s failure to provide a record of the "conference” at which defendant’s criminal history was supposedly discussed shortly after the Sandoval hearing was formally commenced (see, People v Pizarro, 190 AD2d 634, lv denied 81 NY2d 1018). Nor does the record bear out defendant’s claim that his right to be present at all material stages of his trial was infringed by the exercise of some challenges to jurors at a side-bar conference, there being no indication that defendant’s position at the defense table prevented him from hearing the proceeding or conferring with his counsel throughout (compare, People v Velasco, 77 NY2d 469, 473, with People v Sabater, 195 AD2d 417). Concur — Sullivan, J. P., Ellerin, Asch and Tom, JJ.